DETAILED ACTION
This Office Action is in response to Application 16/647,504 filed on March 15, 2020.  
Claims 1 - 4, 6, 9 - 14, 16, 18, 20 - 23, 25, 32-33, 39, 51 -52, & 72 are being considered on the merits. 
Claims 1 – 2, 4, 11, 13, 16, 18, & 22 - 23 are original.
Claims 3, 6, 9, 10, 12, 14, 20, 25, 32- 33, 39, 51 – 52, & 72 are currently amended. 
Claims 5, 7 - 8, 15, 17, 19, 21, 24, 26 -31, 34 -38, 40 – 50, 53 – 71, & 73 -80 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant submitted one information disclosure statements (IDS). The information disclosure statement (IDS) submitted on June 23, 2020 was filed on the mailing date of the Application
16/647,504.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Priority
 Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). As required by 37 CFR 1.55, the certified copy of the foreign application submitted on March 15, 2020 has been filed in the Application 16/647,504 filed on March 15, 2020.  
Applicant’s claim for the benefit of a prior‐filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 371.

Oath/Declaration
 For the record, the examiner acknowledges that Oath/Declarations submitted on March 15, 2020 have been received.
Drawings
The drawings submitted on March 15, 2020 are accepted. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 18, 20, & 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, regards as the invention. 

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. More specifically, the preamble of claim 18 recites “a smart outlet assembly for a power assignment system,” suggesting that claim 18 should be construed as a smart outlet assembly apparatus claim. On the other hand, claim 18 recites “system including,” suggesting that claim 18 should be construed as a power assignment system. Accordingly, it is unclear whether claim 18 should be construed as a “smart outlet assembly” or “power assignment system,” and, thus, claim 18 is rendered indefinite due to this ambiguity. The Examiner suggests that the Applicant amend claim 18, as well as dependent claims, placing language of claim 18 in better form to avoid the aforementioned ambiguity. Alternatively, the Applicant may cancel the claim 18 to overcome this rejection. For purposes of examination, claim 18 should be construed as a “power assignment system” including a “smart outlet assembly.”
Claims 20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph due to dependency on claim 18.  Furthermore, the Examiner invites the Applicant to reconsider the use of the terms “in combination” and “the combination” in claims 20 and 22, respectively, in the light of the reasoning provided above for the rejection of claim 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 4, 6, 9 - 12, 16, 18, 20 - 23, 25, 32-33, 39, 51 -52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowers (US Pub. 2017/0256941).

Regarding claim 1, Bower teaches: 
 a system for assigning power to a plurality of appliances (Abstract), the system comprising:
 a plurality of smart outlet assemblies, each being paired to and in electrical communication with a respective said appliance (Fig 1, modules 110 & 115; para [0050]; see also para [0071]); 
at least one smart breaker assembly in electrical communication with said smart outlet assemblies (Fig 1, module 150; para [0062] & para [0098]); 
a master server in communication with said smart breaker assembly (Fig 1, module 105; paras [0063] – [0064]; see also para [0051]); and 
distributed databases used to exchange data among the smart outlet assemblies, the smart breaker assembly, and the master server (paras [0063] - [0064]; see also [0040]), 
the master server selectively assigning power to respective said appliances via said smart breaker assembly based on said data (Fig 5,  step 530; para [0127]).  

Bower specifically teaches (underlines and red boxes are added by the Examiner for emphasis): 

    PNG
    media_image1.png
    746
    963
    media_image1.png
    Greyscale

[0050] FIG. 1 depicts a system 100 for analytic-based control of energy consumption, according to
embodiments of the present disclosure. The system 100 may include an energy management device
105 communicatively coupled to a plurality of power outlets 110. One or more appliances 115 may be
connected to (e.g., plugged into) the plurality of power outlets 110, so as to receive a lexical power via
a power outlet 110. In some embodiments, the system 100 services one or more locales 120, each
locale 120 including at least one power outlet 110.

[0062] The power controller 150, in one embodiment, is configured to selectively provide electrical
power to a power outlet 110 according to a power model 145, as described in further detail below. The
power controller 150 identifies an appliance 115 connected to a power outlet 110 and to select a power
model 145 for the power outlet 110 based on the appliance identity (the power model 145 designated
times that the power outlet 110 is to be powered and times that the power outlet 110 is to be
unpowered). The power controller 150 further receives energy usage data for the power outlet 110,
receives user presence data for a locale 120 containing the power outlet 110, and modifies the power
model 145 for the power outlet 110 based on energy usage data and on the user presence data. The
power controller 150 then selectively provides electrical power to the power outlet 110 according to the
modified power model 145. In some embodiments, the power controller 150 may be implemented as a
hardware circuit (e.g., a controller, a custom VLSI circuit or gate array, a logic chip, integrated circuit,
or the like), a programmable logic device (e.g., a field programmable gate array, a programmable array
logic, programmable logic devices, or the like), or combinations thereof.

[0063] In one embodiment, the energy management device 105 and/or the power controller 150
generate the power models 145. For example, the power controller 150 may gather and analyze
power consumption data in order to generate the power models 145. In another embodiment, the
energy management device 105 may receive the power models 145, for example, from a remote
database, from a server, from another energy management device 105, or the like. In some
embodiments, the memory 140 may store a power model 145 for each appliance 115 and/or locale
120 to which the energy management device 105 is communicatively coupled. In further
embodiments, the memory 140 may store one or more power models 145 for an appliance 115 or
locale 120 to which the energy management device 105 is not communicatively coupled. For example,
the memory 140 may store a power model 145 for a dishwasher previously coupled to the energy
management device 105 even if no dishwasher is currently coupled to the energy management device
105.
[0064] The network interface 155, in one embodiment, facilitates communication between the energy
management device 105 and the power outlets 110. In certain embodiments, the network interface
155 allows the energy management device 105 to communicate with a remote database, a server,
and/or another energy management device 105. For example, the network interface 115 may allow the
energy management device 1052 transmit and/or receive one or more power models 145 relating to
one or more appliances 115 located in the one or more locales 120 and connected to the one or more
power outlets 110.


    PNG
    media_image2.png
    665
    575
    media_image2.png
    Greyscale

[0127] The method 500 selectively provides 530 electrical power to the power outlet according to the
power model and the method 500 ends. In one embodiment, the power control module 230 selectively
provides 530 electrical power to the power outlet 110 according to the power model 145. Selectively
providing 530 electrical power to the power outlet 110 based on the power model 145 includes
activating the power outlet 110 at times designated by the power model 145 and/or deactivating the
power outlet 110 at times designated by the power model 145.

Regarding claim 2, Bower teaches all the limitations of claim 1. 
Bower further teaches wherein:  
said distributed databases are used by the assemblies to implement power sharing (para [0062]; see also [0066]).  

Regarding claim 3, Bower teaches all the limitations of claim 1. 
Bower further teaches wherein:  

said distributed databases are used by the master server to implement power assignments to the smart outlet assemblies, the power assignments specifying an amount of power, a duration of power provided and connecting conditions allocated to a load or to a given said appliance at the start of the connection thereof (para [0062]; see also paras [0058] – [0060]).  


Regarding claim 4, Bower teaches all the limitations of claim 3. 
Bower further teaches wherein:  
said distributed databases are used by the master server to implement power re-assignments to the smart outlet assemblies, the power re-assignments comprising a change of demand after the power assignment is completed or interrupted, the power re-assignments being driven to ensure safe operation of the system (para [0093]).  

Regarding claim 6, Bower teaches all the limitations of claim 3. 
Bower further teaches wherein:  
the system further includes power line communication transceivers for enabling inter- branch power line communication between different branches or between a branch and a multi-branch server (para [0100] & para [0068]) and
 for enabling communications on sub-branches between said appliances and said outlet assemblies (para [0100] & para [0068]), and 
wherein the system includes an inter-module communication assembly which is wired and configured to link up processors of the smart outlet assemblies for power management (para [0100] & para [0068]).  

Regarding claim 9, Bower teaches all the limitations of claim 1. 
Bower further teaches including:  
smart plug assemblies and at least one of a wireless communication system and a wired communication system for establishing communication between the smart outlet assemblies and the smart plug assemblies (para [0100]; see also para [0071]).  

Regarding claim 10, Bower teaches all the limitations of claim 1. 
Bower further teaches wherein:  
the data and communication channels of the system are configured to be encrypted (para [0036]).  

Regarding claim 11, Bower teaches all the limitations of claim 1. 
Bower further teaches wherein: 
the master server is configured to provide power assignments and power re-assignments based on the distributed database records and dynamic changes to the system for power sharing, system management, and home automation (para [0093]).  .  

Regarding claim 12, Bower teaches all the limitations of claim 1. 
Bower further teaches wherein: 
the database records comprise user-provided data programmed by users, factory data provided by appliance manufacturers and system data generated by the system (para [0062]; see also paras [0058] – [0060]).  


Regarding claim 16, Bower teaches all the limitations of claim 1. 
Bower further teaches wherein: 
the master server, the smart breaker assembly and the smart outlet assemblies are arranged in a star topology to manage branch and sub-branch communication and a power sharing scheme (para [0018] & para [0064]).  


Regarding claim 18, 20, & 22, Bower teaches the system for assigning power to a plurality of appliances. Therefore, Bower teaches the power assignment system. 

Regarding claim 23, 25, 32 -33, 39, and 51-52, Bower teaches the system for assigning power to a plurality of appliances. Therefore, Bower teaches the power assignment system for selectively providing power to a plurality of appliances. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 – 14 & 72 are rejected under 35 U.S.C. 103 as being unpatentable Bowers (US Pub. 2017/0256941), in view of Geng (US Pub. 2018/0301900). 

Regarding claim 13, Bower teaches all the limitations of claim 1, 
but Bower does not explicitly disclose wherein: 
the master server is configured to implement power sharing between the smart outlet assemblies based on power assignment and re-assignment in response to changing of the loading of the power line conductors in terms of current in branches or sub-branches of the system.  

However, Geng teaches: 
the master server is configured to implement power sharing between the smart outlet assemblies based on power assignment and re-assignment in response to changing of the loading of the power line conductors in terms of current in branches or sub-branches of the system (Geng: paras [0041], [0050], [0053] & [0098]).  

Geng specifically teaches (underlines and red boxes are added by the Examiner for emphasis): 

[0041] An apparatus or method may incorporate a plurality of load elements while meeting regulatory requirements of not drawing more than the regulated power, while incorporating load elements that have power ratings which sum to greater than a regulatory power limit, wherein the appliance is controlled such that the power drawn is less than the regulatory power limit. It would be appreciated
that this would allow load elements to be incorporated having a respective power limit that is significantly larger than would be otherwise available.

[0050] By way of example only, in an appliance that incorporates both a heater and a motor (forexample operating blender or blade), the total available power from a standard power outlet is shared or split between the two load elements, such that the heater and blender can operate in tandem. For example, a standard power outlet in the United States is 1800 watts. An appliance may therefore provisionally
Allocate 800 watts to the motor and 1000 watts to the heater.

[0053] To overcome this, the motor may “borrow” power provision all allocated to the heater (e.g. 1000watts) that is not presently being required (or based on a priority determination), for maintaining the necessary motor speed (e.g. 10,000 RPM). The heater is operated through a temperature selection input or dial and display on the user interface, where a user enters a desired temperature and duration
of operation. The operation of any power limit on the heater in this instance, may compromise the ability to reach the required temperature. However, the effects of this may be overcome by adding more cooking time. In this example, the motor can be given priority over the heating or temperature setting. In an example, while the motor borrows power from the heater, the timer on the heater may be paused until the required power for the heater is made available. The power split allocation can vary depending on the blending load, but the total power drawn by the appliance is limited to the regulatory power limit for a general power outlet.
.

[0098] FIG. 5 shows a flowchart of an example embodiment method 500 for updating the powerrequired {P.sub.REQ(n)}, previously described as step 230. The method 500 may include the steps of:[0099] STEP 501: Receiving details of the {P.sub.ALLOC(n)}, and optionally a respective operating setpoint {Operate.sub.SetPoint(n)}; [0100] STEP 510: Measuring the current power {P.sub.CURRENT(n)}being used by the load element, and the resulting operating parameter obtained{Operate.sub.Measure(n)}; [0101] STEP 520: Comparing {P.sub.CURRENT(n)} with {P.sub.ALLOC(n)}and/or comparing {Operate.sub.Measure(n)} with {Operate.sub.SetPoint(n)} for determining if morepower (or less power) is required; [0102] STEP 530: Setting or updating the power required{P.sub.REQ(n)} for the load element, noting that {P.sub.REQ(n)} cannot exceed the power rating{P.sub.RATE (n)} of the load element (at 532), and then presenting the updates power required{P.sub.REQ(n)} (at 534).

It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bower to incorporate the teachings of Geng, wherein the power sharing takes into account the loading changes of the power line conductors in terms of current in branches. The one of ordinary skill in the art would have been motived to do so in order to ensure that the total load of the devices does not exceed the regulatory power limit, thereby making the power sharing functionality more robust to power faults and short circuits (Geng: paras [0004] – [0005]).

Regarding claim 14, Bower teaches all the limitations of claim 1, 
but Bower does not explicitly disclose wherein: 
wherein cable size and ampacity of conductors are stored in the distributed databases, with the system limiting a branch current to a value less than its rated ampacity and the master server allowing another branch of the system to share any remaining power
However, Geng teaches:
wherein cable size and ampacity of conductors are stored in the distributed databases, with the system limiting a branch current to a value less than its rated ampacity and the master server allowing another branch of the system to share any remaining power (Geng: paras [0041], [0050], [0053] & [0098]).  

It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bower to incorporate the teachings of Geng, wherein the limiting a branch current to value less than its rated ampacity and sharing power to other devices. The 

Regarding claim 72, modified Bower teaches the system for assigning power to a plurality of appliances. Therefore, modified Bower teaches the smart plug assembly for a smart outlet assembly of a power sharing system.


Conclusion
 The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.

Paul (US Pub. 2013/0245849) teaches using priorities to decide whether an appliance receives power  
Dent (US Pub. 2016/0224083) teaches a smart appliance that considers the type of cable for power. 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        11/17/2021




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115